Citation Nr: 1113722	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the Hartford RO in Newington, Connecticut.  Although the Veteran's claim was initially addressed as a claim for service connection, following clarification received from the Veteran, the claim was properly addressed as a claim for compensation benefits under 38 U.S.C. § 1151.  

The Veteran and his spouse testified at a hearing at the RO in October 2007 before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends that he is entitled to compensation pursuant to 38 U.S.C. § 1151 for complications of heart surgery performed in January 2006, to specifically include the development of a staph infection.  

To establish causation for a claim under 38 U.S.C. § 1151, the evidence must show that the medical treatment provided by VA resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment, and that the veteran has an additional disability, does not establish causation.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the Veteran's disability (as explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the Veteran's, or in appropriate cases the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1). 

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

At his hearing before the DRO in October 2007, the Veteran testified that he signed a paper saying anything can happen in surgery.  The Board notes that the claims file does not contain a copy of an informed consent form related to the January 2006 heart surgery.  

To date, no attempt has been made to obtain a copy of the informed consent form and to the extent that such form relates to an element required to establish entitlement to compensation under 38 U.S.C. § 1151, it may contain evidence pertinent to this appeal and should be obtained on remand.  

The Board also notes that in a March 2011 brief, it is argued that a failure to obtain quality assurance records from the treating VA medical center (VAMC) was a violation of the duty to assist, notwithstanding current VA regulations prohibiting their use in adjudicating claims.  In this regard, the argument urges the Board to hold that the VA Adjudication Manual provisions that direct VA adjudicators not to request quality assurance records violate VA's duty to assist. 

The Board finds without merit the argument that VA has failed in its duty to assist the Veteran in developing his claim because quality assurance reports from the VAMC were not sought by the RO.  As was pointed out in the appellant's own brief, the relevant statute, 38 U.S.C.A. § 5705, provides that records and documents created by VA as part of a medical quality assurance program are confidential and privileged and may not be disclosed to any entity other than those mentioned in the statute.  VA adjudicators are not mentioned as among those entitled to have access to quality assurance records.  38 U.S.C.A. § 5705(a), (b).

More significantly, by statute and VA regulation, when considering appeals, the Board is bound by applicable law and regulation.  38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 19.5 (2010).  In light of the pronouncement in 38 U.S.C.A. § 5705 that records and documents created as part of a medical quality-assurance program are confidential and privileged, the Board has no discretion, and must not either seek or consider any quality-assurance reports.  The Board therefore will not, because it may not, seek any quality-assurance report that may exist in this remand.

Finally, the Board notes that the Veteran has not been provided notice respect to the effective date or disability element of his claim.  This should be accomplished while the case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of the aforementioned informed consent form related to the heart surgery performed in January 2006.

2.  The RO or the AMC should provide the Veteran with appropriate notice with respect to the effective-date and disability-rating elements of his claim.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


